NORTHCUTT, Judge.
Shane McCoy challenges the voluntariness of his no contest pleas in two cases. He has not filed a motion to withdraw his pleas, so we cannot address this issue on direct appeal. See Fla. R.App. P. 9.140(b)(2)(B)(iii); Robinson v. State, 373 So.2d 898, 902 (Fla.1979). We affirm without prejudice to his filing a motion pursuant to Florida Rule of Criminal Procedure 3.850.
McCoy also asserts that the court erred in imposing certain costs. He did not file a motion to correct this sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b). He has, therefore, failed to preserve this issue for review. We will no longer correct unpreserved errors relating to costs. See Gaines v. State, 23 Fla. L. Weekly D 2645, 724 So.2d 139 (Fla. 2d DCA 1998).
Affirmed.
CAMPBELL, A.C.J., and BLUE, J., Concur.